Citation Nr: 0842670	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for neurofibromytosis, with 
symptoms of dizziness, stress, hearing loss, seizures, 
insomnia and a blood condition. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to April 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in May 2008, at the Des Moines RO, before 
the undersigned.  A transcript of the testimony is in the 
claims file.  It is also noted that the record was held open 
for a period of 30-days to permit the veteran the opportunity 
to furnish additional private treatment records and a medical 
opinion.  No such records have been submitted.


FINDINGS OF FACT

1.  Scalp hamarthroma removal, later diagnosed as 
neurofibromytosis, was recorded at the veteran's service 
enlistment examination.

2.  There is clear and unmistakable evidence that the 
veteran's preexisting neurofibromytosis did not chronically 
worsen or increase in severity as a result of his active 
military service.


CONCLUSION OF LAW

Neurofibromytosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letters 
sent to the veteran in July 2004 and August 2004.  The 
letters addressed all required notice elements and were sent 
prior to the initial unfavorable decision by the AOJ.  In 
this case, the fact that the notice letters did not address 
either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the veteran was 
afforded a VA examination in March 2006.  

The Board does observe that at his May 2008 hearing, the 
veteran identified various private treatment records dating 
from shortly after his discharge in April 1967 to the early 
1970's.  However, the veteran's wife testified that most of 
those doctors were retired or deceased, and the veteran's 
representative acknowledged that the identified records were 
"either in some way, shape, or form, no longer in existence, 
or no longer available."  The Board again notes that the 
record was held open for a period of 30-days to permit the 
veteran the opportunity to furnish additional private 
treatment records and a medical opinion, and that no such 
records have been submitted.

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 



	(CONTINUED ON NEXT PAGE)


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of 38 U.S.C.A. §§ 1110 and 1131, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2007).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disorder existed before examination, acceptance and 
enrollment.  38 U.S.C.A. § 1132 (West 2002 & Supp. 2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004) that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  The Federal Circuit 
further held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  In the case of wartime 
service, the Federal Circuit concluded that the presumption 
may be overcome only "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), and applies to 
claims, which were pending on or filed after May 4, 2005.  As 
the veteran's case was pending as of that date, the amendment 
applies.

The Court has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(Court cited the definition set forth in Paragraph D of VA 
Regulation 1063).

The Court has further stated that the word "unmistakable" 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (citing Webster's New World 
Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 
Vet. App. 412, 418 (1996) (stating that "clear and 
unmistakable error" means an error that is undebatable); 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The 
words 'clear and unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.").

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261. 

The law provides that, notwithstanding the provisions of 38 
U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 1112, 
1113 of this Chapter shall be applicable in the case of any 
veteran who served in the active military, naval, or air 
service after December 31, 1946. 38 U.S.C.A. § 1137 (West 
2002 & Supp. 2007).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(a).

In this regard, the Federal Circuit has held that a corollary 
to the Secretary's definition of "disability" in 38 C.F.R. 
§ 4.1 is that an increase in disability must consist of 
worsening of the enduring disability and not merely a 
temporary flare-up of symptoms associated with the condition 
causing the disability.  Davis v. Principi, 276 F.3d 1341, 
1344 (Fed. Cir. 2002).  The Federal Circuit stated: 
"[e]vidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability."  Davis, 276 F.3d at 
1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994) (Court held that 38 U.S.C.A. § 1153 requires some 
increase in the severity of the preexisting condition 
causally related to military service).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.306(b).

In the present case, the veteran's August 1966 service 
entrance examination documents that the veteran had scalp 
hamarthroma removal prior to service entry.  The medical 
evidence of record further establishes that the veteran had a 
plexiform neurofibroma excised from his scalp August 1965, 
which again was prior to service enlistment.  Moreover, the 
February 1967 service Medical Board proceedings note that the 
veteran had undergone such surgery prior to his induction.  
Thus, despite being determined acceptable, the record clearly 
establishes that the veteran's neurofibromytosis pre-existed 
service.  The veteran does not contend otherwise.  Transcript 
at 3 and 6.

The Board therefore finds that the presumption of soundness 
is not for application in this case.  See 38 U.S.C.A. § 1111.  
The question remains, however, as to whether there is a 
medical relationship between the veteran's current 
neurofibromytosis and his active service.  As noted above, 
rebuttal of the presumption of soundness also requires that 
VA establish, by clear and unmistakable evidence, that 
veteran's disability was not aggravated by service.  See 38 
U.S.C.A. § 1111; VAOPGCPREC 3- 2003.

Although the Board acknowledges that the veteran did 
experience in-service headaches which were attributed to his 
neurofibromatosis, the medical evidence of record does not 
indicate that the veteran's neurofibromytosis underwent a 
permanent increase in severity beyond the natural progress of 
the disability.  First, the Board's attention is drawn to an 
August 1965 letter from D.W.F., M.D., that indicated that the 
veteran had been told the neurofibroma "was not completely 
excised" because it had infiltrated completely through the 
scalp, and that there was a "possibility of recurrence."  A 
January 1967 service treatment note similarly provides that 
the veteran reported his surgery prior to service and stated 
that the doctor who performed the surgery told him that his 
condition may recur.  Another January 1967 treatment note 
states that the service radiologist felt that the veteran's 
tumor had either recurred or was not removed completely, and 
thus the veteran was referred to neurology.  Indeed, while it 
was observed that the veteran developed headaches as a result 
extreme physical exertion during basic training, the February 
1967 Medical Board proceedings found that the veteran's 
neurofibromatosis was incompletely resected during his August 
1965 surgery, that the cause of the condition was not 
incident to service, that the condition existed prior to 
entry on active duty and that the condition was not 
aggravated by active duty.  

Moreover, the post-service medical evidence of record does 
not suggest that the veteran received any treatment for his 
neurofibromytosis from his separation from service in April 
1967 until 1970, nearly three years later.  The Board also 
finds it significant that the March 2006 VA examiner stated 
that the veteran's neurofibromytosis was not worsened by his 
military service.  The Board's attention is further drawn to 
the veteran's sworn testimony wherein he indicated that the 
pre-service symptoms of this neurofibroma included headaches, 
that he experienced a recurrence of his headaches in service, 
and that he has continued to have problems with headaches 
post-service.  Transcript at 9.  In other words, taken in its 
totality, there is clear evidence that the relationship 
between the veteran's headaches and neurofibroma has been 
consistent since prior to entry into service, and that it was 
clearly established that recurrence of the neurofibroma was 
possible.  Further, while it does appear that a recurrence of 
the neurofibroma did occur while the veteran was in service, 
the evidence clearly shows that the veteran's neurofibroma 
did not chronically worsen or increase in severity as a 
result of his active service.  The 1967 Medical Board and 
March 2006 VA examination reports both support this 
conclusion. 

In addition, the Board also finds it significant that despite 
continuous treatment for his neurofibromytosis from 
approximately 1970 to the present, the veteran made no 
mention of any occurrence or worsening of his symptoms during 
service.  The Board finds it significant that the veteran did 
not report any aggravation of his condition during service to 
these treating physician's for many decades while receiving 
treatment for his neurofibromytosis.  Because these records 
were generated with a view towards ascertaining the veteran's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A § 
1153 and 38 C.F.R. § 3.306(b).  These provisions do not have 
an effect on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that the veteran's 
neurofibromytosis was not aggravated by active service.  
VAOGCPREC 3-2003.

In addition to the medical evidence of record, the Board has 
considered the veteran and his wife's assertions and 
testimony in adjudicating the claim for service connection 
for neurofibromytosis on appeal.  The Board does not doubt 
the sincerity of the veteran and his wife's beliefs that his 
preexisting neurofibromatosis was aggravated by his military 
service.  However, the veteran or his wife cannot establish 
his claim on the basis of his assertions, alone.  The claim 
on appeal turns on medical matters, and, as laypeople without 
appropriate medical training and expertise, the veteran and 
his wife are not competent to render a probative (i.e., 
persuasive) opinion on such a matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
For these reasons, the veteran and his wife's assertions as 
to the etiology of his condition have no probative value.

Further, to the extent that the veteran is claiming symptoms 
of dizziness, stress, hearing loss, seizures, insomnia and a 
blood condition as related to his neurofibromytosis, the 
Board notes that such a claim would be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where, the law, and not the evidence, is dispositive of the 
claim, the claim should be denied because of lack of legal 
merit or of entitlement under the law).  Since service 
connection has not been established for neurofibromytosis, 
the veteran's related claims of dizziness, stress, hearing 
loss, seizures, insomnia and a blood condition must fail as a 
matter of law.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for neurofibromytosis.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for neurofibromytosis 
is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supplement 2007); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2008).


ORDER

Entitlement to service connection for neurofibromytosis, with 
symptoms of dizziness, stress, hearing loss, seizures, 
insomnia and a blood condition, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


